Date\Time: 11/13/2018 10:34:24 AM                  CDCR 6 FiledVerified: _______________________________________
                    Case 2:18-cv-02942-KJM-AC Document           11/13/18       Page 1 of 2
Institution: IHQ0
                                         Inmate Statement Report             CAED Case No.
 CDCR#                Inmate/Group Name               Institution                  Unit            Cell/Bed   2:18-cv-2942 AC (PC)
 P64019               SMITH, MICHAEL                  HDSP                         B 001 1         102001


 Current Available Balance:                   $0.00          FILED                                            THE WITHIN INSTRUMENT IS A CORRECT COPY OF
                                                            Nov 13, 2018                                      THE TRUST ACCOUNT MAINTAINED BY THE OFFICE
                                                         CLERK, U.S. DISTRICT COURT                           ATTEST:
Transaction List                                       EASTERN DISTRICT OF CALIFORNIA
                                                                                                              CALIFORNIA DEPARTMENT OF CORRECTIONS
 Transaction                                                                                                  BY Iulia Trifan / Trust office
 Date        Institution      Transaction Type               Source Doc#                  Receipt#/Check#          Amount        Account Balance

 05/01/2018     MCSP          BEGINNING BALANCE                                                                                             $0.00

 06/01/2018     MCSP          I/M PAY - SUPPORT              MAY                                                      $1.68                 $1.68
 06/01/2018     MCSP          RESTITUTION FINE               MAY                                                    ($0.84)                 $0.84
                              PAYMENT
 06/01/2018     MCSP          ADMINISTRATIVE FEE             MAY                                                    ($0.08)                 $0.76
 07/10/2018     MCSP          TRACS TRANSFER OUT             TX07102018                                             ($0.76)                 $0.00
 07/10/2018     SOL           TRACS TRANSFER IN              TX07102018                                               $0.76                 $0.76
 07/13/2018     HDSP          TRACS TRANSFER IN              TX07132018                                               $0.76                 $0.76
 07/13/2018     SOL           TRACS TRANSFER OUT             TX07132018                                             ($0.76)                 $0.00
 07/19/2018     HDSP          TRACS TRANSFER OUT             TX07192018                                             ($0.76)                 $0.00
 07/19/2018     MCSP          TRACS TRANSFER IN              TX07192018                                               $0.76                 $0.76
 08/01/2018     MCSP          I/M PAY - SUPPORT              JUNE                                                     $9.96                $10.72
 08/01/2018     MCSP          RESTITUTION FINE               JUNE                                                   ($4.98)                 $5.74
                              PAYMENT
 08/01/2018     MCSP          ADMINISTRATIVE FEE             JUNE                                                   ($0.49)                 $5.25
 08/07/2018     MCSP          SALES                          2                                                      ($0.55)                 $4.70
 08/10/2018     MCSP          I/M PAY - SUPPORT              JULY                                                     $0.56                 $5.26
 08/10/2018     MCSP          RESTITUTION FINE               JULY                                                   ($0.28)                 $4.98
                              PAYMENT
 08/10/2018     MCSP          ADMINISTRATIVE FEE             JULY                                                   ($0.02)                 $4.96
 08/28/2018     HDSP          TRACS TRANSFER IN              TX08282018                                               $4.96                 $4.96
 08/28/2018     MCSP          TRACS TRANSFER OUT             TX08282018                                             ($4.96)                 $0.00
 09/01/2018     HDSP          TRACS TRANSFER OUT             TX09012018                                             ($4.96)                 $0.00
 09/01/2018     MCSP          TRACS TRANSFER IN              TX09012018                                               $4.96                 $4.96
 09/14/2018     MCSP          SALES                          4                                                      ($4.74)                 $0.22
 09/20/2018     MCSP          LEGAL COPY                     LEGAL COPY                                             ($0.22)                 $0.00
                                                             8/24/18

Encumbrance List
 Encumbrance Type                Transaction Date                                   Amount
                                               **No information was found for the given criteria.**

 Obligation List

                                                                                                      Sum of Tx for Date
 Obligation Type           Court Case#            Original Owed Balance                                 Range for Oblg            Current Balance
 PLRA                      CIVS 04-1594 LKK                             $97.78                                      $0.00                  $18.95
                           DAD
 PLRA                      CIVS 05-1257 GEB                            $204.74                                      $0.00                 $131.19
                           KJM



                                                                                                                                             2
Date\Time: 11/13/2018 10:34:24 AM                  CDCR 6 FiledVerified: _______________________________________
                    Case 2:18-cv-02942-KJM-AC Document           11/13/18       Page 2 of 2
Institution: IHQ0
                                         Inmate Statement Report
                                                                                        Sum of Tx for Date
 Obligation Type          Court Case#          Original Owed Balance                      Range for Oblg           Current Balance
 REGULAR MAIL             REGULAR MAIL                         $3.09                                  $0.00                  $3.09
 REGULAR MAIL             REGULAR MAIL                         $1.22                                  $0.00                  $1.22
 REGULAR MAIL             REGULAR MAIL                         $1.22                                  $0.00                  $1.22
 REGULAR MAIL             REGULAR MAIL                         $1.22                                  $0.00                  $1.22
 PLRA                     1:07-CV-01547-SRB                  $499.00                                  $0.00               $498.39
 INTIAL PLRA              1:07-CV-01547-SRB                    $0.61                                  $0.00                  $0.61
 REGULAR MAIL             REGULAR MAIL                         $1.73                                  $0.00                  $1.73
 REGULAR MAIL             REGULAR MAIL                         $1.73                                  $0.00                  $1.73
 PLRA                     11-15442                           $455.00                                  $0.00               $455.00
 DAMAGES - STATE          #3575 MATTRESS                      $49.00                                  $0.00                 $49.00
 PROPERTY                 8/18
 PLRA                     2:05-CV-01257-GEB-                 $455.00                                  $0.00               $455.00
                          CK
 COPY CHARGES             #4361 4/9/12                         $0.10                                  $0.00                  $0.10
 PLRA                     2:15-01598-KJN                     $350.00                                  $0.00               $350.00
 COPY CHARGES             12/14/15COPY12/11/                   $7.40                                  $0.00                  $6.92
                          15
 COPY CHARGES             12/28/15COPY12/22/                   $1.30                                  $0.00                  $1.30
                          15
 REGULAR MAIL             MAIL 5/18/16                         $1.15                                  $0.00                  $0.40
 PLRA                     APPEAL1:                           $505.00                                  $0.00               $505.00
                          07CV01547SRB
 REGULAR MAIL             REG                                  $0.47                                  $0.00                  $0.47
                          POSTAGE10/3/16
 COPY CHARGES             REG COPY9/29/16                      $6.50                                  $0.00                  $6.50
 COPY CHARGES             REG COPY12/15/16                     $3.40                                  $0.00                  $3.40
 REGULAR MAIL             REG                                  $0.25                                  $0.00                  $0.25
                          ENVELOPE12/15/16
 COPY CHARGES             REG COPY 3/7/17                      $1.20                                  $0.00                  $1.20
 COPY CHARGES             COPY REG/7-17-17                     $6.20                                  $0.00                  $6.20
 COPY CHARGES             COPY REG/8/25/17                     $6.80                                  $0.00                  $6.80
 COPY CHARGES             COPY REG 12/01/17                    $0.90                                  $0.00                  $0.90
 COPY CHARGES             COPY REG 12/1/17                     $2.20                                  $0.00                  $2.20

 Restitution List

                                                                                              Sum of Tx for Date
 Restitution        Court Case#      Status          Original Owed Balance Interest Accrued     Range for Oblg     Current Balance
 RESTITUTION        99F09957         Active                        $400.00            $0.00              ($6.10)          $191.20
 FINE
 RESTITUTION        00F09247         Active                     $10,000.00            $0.00               $0.00          $9,532.71
 FINE
 RESTITUTION        09CM7508         Active                        $200.00            $0.00               $0.00           $200.00
 FINE




                                                                                                                             3
